DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
This action is in response to the Applicant’s filing on 7/10/2020. Claims 1–10
are pending and are examined below.

Priority
Acknowledgement is made of Applicant’s claim of foreign priority to JP2018-045736, filed on 3/13/2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a risk information generation unit”, “diagnosis unit”, “extraction unit”, “transmission unit”, “abnormality handling processing unit”, and “pseudo sensor information storage unit” in claims 1–10, 3–4, 7, and 9, respectively. 
The corresponding structure described in the specification (The PGPUB is referred to for citation purposes) as performing the claimed functions at least includes: 
“Risk map creation program (112A, 112B) (actually, a functional unit constituted by the CPU (10A, 10B) that executes the risk map creation program: an example of a risk information generation unit)” See at least ¶ 42, FIG. 1;
“The diagnosis (risk map comparison) program (113A, 113B) (actually, a functional unit constituted by the CPU (10A, 10B) that executes diagnosis (risk map comparison) program: an example of a diagnosis unit).” See at least ¶ 52;
“A functional unit constituted by the CPU (10A, 10B) that executes the risk map extraction program (119A, 119B) is an example of an extraction unit.” See at least ¶ 87;
“A functional unit constituted by the CPU (10A, 10B) that executes the program (113A, 113B) is an example of a transmission unit
“The other system reset program (115A, 115B) (actually, a functional unit constituted by the CPU (10A, 10B): an example of an abnormality handling processing unit).” See at least ¶ 54; and
“the memory (11A, 11B: an example of a pseudo sensor information storage unit).” See at least ¶ 142. 
The claims in this application are given their broadest reasonable
interpretation using the plain meaning of the claim language in light of the
specification as it would be understood by one of ordinary skill in the art.
The broadest reasonable interpretation of a claim element (also commonly
referred to as a claim limitation) is limited by the description in the
specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph,
is invoked.
Because these claim limitation(s) are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover
the corresponding structure described in the specification as performing the
claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend
the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or
pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to
perform the claimed function); or (2) present a sufficient showing that the claim
limitation(s) recite(s) sufficient structure to perform the claimed function so as to
avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112,
sixth paragraph.


Claim Rejection(s)—35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3–4, 6, and 9 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention. 

	As to claim 3, the recitation “diagnoses an abnormality of the risk map by comparing the partial risk map transmitted from the transmission unit with the partial risk map corresponding to the risk map generated by the corresponding risk information generation unit” is vague and indefinite. Namely, it is unclear how the partial risk map may be compared with itself. As claimed earlier in claim 3, the transmitted partial risk information is extracted “as a part of the risk map generated by the corresponding risk information generation unit.” As a matter of fact, as there is no new antecedent basis established, it appears that the invention is claiming that the partial risk map is being compared with itself. It is unclear how this can be 
	Examiner notes claim 4 depends from claim 3.  
	As to claim 6, the recitation “the risk information having a low risk” is vague and indefinite. Namely, it is unclear what criterion constitutes a risk being low. Therefore, it is unclear what is being claimed in light of Applicant’s original disclosure.
	As to claim 9, the recitation “when the object around the vehicle is in a predetermined state” is vague and indefinite. Namely, it is unclear what “state” means in this context, as there is no description of what exactly constitutes a predetermined state in the specification. Therefore, it is unclear what is being claimed in light of Applicant’s original disclosure.
	Appropriate correction is required.

Claim Rejection(s)—35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to the abstract idea of generating risk information and diagnosing an abnormality in the generated risk information without significantly more
Independent claims 1 & 10 generally recite: 
“generat[ing] risk information
“diagnos[ing] whether or not an abnormality occurs”
The broadest reasonable interpretation of these claims can be performed in the mind. For example, a human mind may be capable of analyzing sensor information and determining if a risk of collision exists in a particular area. On the same thread, a human mind may be capable of analyzing risk information and determining if an abnormality is present; e.g., whether the information indicates a low risk in an area of high risk. If a claim limitation, under its broadest reasonable interpretation can be performed in the mind, then the claim is an abstract idea— specifically, a mental process.
The judicial exception is not integrated into a practical application. The independent claims recites generic computing components—i.e. a risk information generation unit and a diagnosis unit—that are recited at a high level of generality such that they cannot be considered more than mere instructions to apply the judicial exception using generic computer components.
Likewise, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using generic computer components does not constitute an inventive concept. 
Claims 2–9 depend from claim 1, but do not render the claimed invention patent eligible because they are directed to:
additional mental steps—i.e., specifying a position that satisfies a predetermined condition;
insignificant pre-solution activity (e.g., obtaining data)—i.e., extracting a partial risk map, transmitting a partial risk map, and storing pseudo sensor information; or 
insignificant post-solution activity—i.e., executing predetermined processing.
Accordingly, claims 1–10 are rejected under 35 U.S.C. § 101.

Claim Rejection(s)—35 U.S.C § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1–2, & 5–10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Otsuka et al. (JP2017047694A; hereinafter referred to as Otsuka ‘694). 

	As to claim 1, Otsuka ‘694 discloses:
	an abnormality diagnosis system that includes a risk information generation unit which generates risk information related to a risk which is used for automatic driving control of a vehicle when the vehicle moves based on sensor information related to an object around the vehicle ([Recognition device]6 acquires information input from the outside world and outputs information for generating outside world recognition information … [the recognition device may be] a camera, a radar[], LIDAR, an external sensor such as an ultrasonic sensor, and a recognition device composed of a mechanical sensor that recognizes a state of the vehicle system 1 (movement state, position information, acceleration, wheel speed, etc.). See at least ¶ 12, FIGS. 2 & 6), the system comprising:
	a plurality of the risk information generation units (Plurality of recognition devices 6. See at least ¶ 20, FIG. 6); and
	a diagnosis unit that diagnoses whether or not an abnormality occurs in the generated risk information based on a plurality of pieces of risk information generated of the plurality of risk information generation units ([abnormality detection unit] 609 is an abnormality that detects an abnormality from the relative information. See at least ¶ 20, FIG. 6)

Independent claim 10 is rejected under the same rationale as independent claim 1 as the claims recite nearly identical subject matter but for minor differences.

As to claim 2, Otsuka ‘694 discloses wherein the risk information generation unit generates, as the risk information, a risk map including a correspondence between a plurality of positions around the vehicle and risk levels at the positions (external world recognition map used at least for a safety constraint calculation, wherein “the safety constraint calculation method is to set the area assumed from the current speed and assumed acceleration / deceleration of the dynamic object as the entry prohibited area (entry prohibited area method), as well as the type, speed, and speed of each object. From the direction of travel, the risk of each area is calculated and the risk potential is calculated.” See at least ¶ 37, FIG. 11).

As to claim 5, Otsuka ‘694 discloses wherein a first risk information generation unit and a second risk information generation unit of the plurality of risk information generation units generate the risk information based on sensor information including information detected by the same type of different individual sensors  ([Recognition device]6 acquires information input from the outside world and outputs information for generating outside world recognition information … [the recognition device may be] a camera, a radar[], LIDAR, an external sensor such as an ultrasonic sensor, and a recognition device composed of a mechanical sensor that recognizes a state of the vehicle system 1 (movement state, position information, acceleration, wheel speed, etc.). See at least ¶ 12, FIGS. 2 & 6. There may be a  “plurality of recognition devices 6.” See at least ¶ 20, FIG. 6. Examiner notes that multiple recognition devices may comprise one or more of the same type of sensor)

	As to claim 6, Otsuka ‘694 discloses wherein the diagnosis unit diagnoses that the abnormality occurs based on the risk information having a low risk (The automatic driving control information is premised on controlling so that each … risk value do[es] not … fall below a certain value. See at least ¶ 71)

	As to claim 7, Otsuka ‘694 discloses an abnormality handling processing unit that executes predetermined processing for handling the abnormality on the risk information generation unit that generates the risk information for which the occurrence of the abnormality is diagnosed by the diagnosis unit (After the above abnormality is detected, in addition to performing control using relative information, by outputting to the user in the vehicle state and notifying the outside of the vehicle, it is possible to prompt the user to start taking over at an early stage and to the outside of the vehicle [i.e., when an abnormality is detected, a predetermined processing is conducted to handle the abnormality]. See at least ¶ 76)

	As to claim 8, Otsuka ‘694 discloses: 
	wherein the abnormality diagnosis system includes a plurality of electronic control units (See FIG. 6.), and
	the plurality of risk information generation units is provided in the electronic control units different from each other (Unified recognition unit 602, automatic driving control unit 603, and relative information recognition unit 607 may function as risk information generation units. Each control unit is provided in electronic control units that differ from each other. See at least ¶ 83, FIG. 6)

	As to claim 9, Otsuka ‘694 discloses:
	a pseudo sensor information storage unit that stores, as the sensor information, pseudo sensor information which is sensor information assumed to be output from a sensor when the object around the vehicle is in a predetermined state (In addition to the presence or absence of the object, the detection method compares each output result and detects an abnormality when the position, speed, and existence probability of the other object exceed the designed error range [i.e., the measured sensor data—that is, the output result—is compared to pseudo sensor information—that is, position, speed, and existence probability.]. See at least ¶ 79. See also ¶¶ 78, 80),
The recognition device 6 adds future prediction information to the outside world recognition information and transmits it to the integrated recognition unit 602. See at least ¶ 33), and
	the diagnosis unit diagnoses the abnormality of the risk information based on the risk information generated based on the pseudo sensor information (In addition to the presence or absence of the object, the detection method compares each output result and detects an abnormality when the position, speed, and existence probability of the other object exceed the designed error range [i.e., an abnormality is detected when the measured sensor data—that is, the output result—differs from pseudo sensor information—that is, predicted relative information.]. See at least ¶ 79. See also ¶¶ 78, 80).

Claim Rejection(s)—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3 and 4 are rejected under 35 U.S.C. § 103 as being unpatentable over Otsuka ‘694 in view of Otsuka et al. (JP2016038689A; hereinafter referred to as Otsuka ‘689), and in view of Hecker et al. (US20210171062A1; hereinafter referred to as Hecker).

As to claim 3, Otsuka ‘694 discloses a diagnosis unit that is provided so as to correspond to the plurality of risk information generation units ([Abnormality detection unit] 609 is an abnormality that detects an abnormality from the relative information. See at least ¶ 20, FIG. 6.)
Otsuka ‘694 fails to explicitly disclose:
an extraction unit that is provided so as to correspond to the plurality of risk information generation units, which extracts a partial risk map as a part of the risk map generated by the corresponding risk information generation unit;
a transmission unit that is provided so as to correspond to the extraction unit, which transmits the partial risk map extracted by the corresponding extraction unit to the diagnosis unit corresponding to another risk information generation unit; and
wherein the diagnosis unit diagnoses an abnormality of the risk map by comparing the partial risk map transmitted from the transmission unit with the partial risk map corresponding to the risk map generated by the corresponding risk information generation unit.
However, Otsuka ‘689 teaches:
An extraction unit that is provided so as to correspond to the plurality of risk information generation units, which extracts a partial risk map as a part of the risk map generated by the corresponding risk information generation unit (If an abnormality occurs in the behavior [of a moving object], such as when an object outside the range occurs or disappears, or when an out-of-specification parameter is acquired, [it is determined that] a failure occurs in the recognition device 6 that outputs the outside world recognition information of the object with the abnormal behavior [i.e., a failure of a recognition device 6 may be determined.]. See at least ¶ 44. When a failure of the recognition function of a specific area … occurs …. The specific area can be used for determining the failure range [i.e., a specific area of a risk map may be determined. The specific area may be associated with a failure occurrence range.]. See at least ¶ 45. Based on these failure determination results, it becomes possible to determine which recognition device 6 has a failure, and it is possible to specify a failure occurrence range [i.e., a failure occurrence range of a total risk map may be specified based on at least the specific area.]. See at least ¶ 46. That is, a specific area is analogous to a partial risk map as it is associated with a specific area of a risk map in which an abnormality is present. As shown in FIGS. 11–18D, the failure occurrence range, which corresponds to the specific area, may comprise only a part of the total risk map. Determining a failure of a recognition device 6 and an associated specific area associated with the recognition device 6 is analogous to extracting a partial risk map as a part of the risk map generated by the corresponding risk information generation unit.);
a transmission unit that is provided so as to correspond to the extraction unit, which transmits the partial risk map extracted by the corresponding extraction unit to the diagnosis unit corresponding to another risk information generation unit (When a failure of the recognition function of a specific area … occurs, if the recognition device 6 can determine the failure, it is also possible to transmit that the specific area has failed [i.e., the recognition device may function as a transmission device as to transmit a partial risk map—that is, the specific area—to an integration recognition unit which contains the diagnosis unit—that is, the failure detection unit]. See at least ¶ 45, FIG. 6.); and
wherein the diagnosis unit diagnoses an abnormality of the risk map by comparing the partial risk map transmitted from the transmission unit with the partial risk map corresponding to the risk map generated by the corresponding risk information generation unit (Based on these failure determination results, it becomes possible to determine which recognition device 6 has a failure, and it is possible to specify a failure occurrence range [i.e., a diagnosis unit may diagnose an abnormality of the risk map based on  an extracted partial risk map corresponding to the risk map generated by the corresponding risk information generation unit.]. See at least ¶ 46. The integrated recognition unit 602 acquires the outside world recognition information from the recognition device 6 … failure determination is performed and it is determined whether or not a failure has occurred … in the recognition device 6 [i.e., the integrated recognition unit may act as a diagnosis unit.]. See at least ¶ 49, FIG. 1.).
Otsuka ‘694 discloses a plurality of risk info generation units and a diagnosis unit corresponding to at least one or more risk info generation units of the plurality of risk info generation units. Otsuka ‘689 teaches an extraction unit for extracting partial risk map data, a transmission unit for transmitting the partial risk map data to the diagnosis unit, and diagnosing abnormalities in the partial risk map data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Otsuka ‘694 and include the feature of an extraction unit that is provided so as to correspond to the plurality of risk information generation units, which extracts a partial risk map as a part of the risk map generated by the corresponding risk information generation unit; a transmission unit that is provided so as to correspond to the 
The combination of Otsuka ‘694 and Otsuka ‘689 fails to explicitly disclose the exact configuration of claim 3, namely a plurality of diagnosis units, a plurality of extraction units, and a plurality  of transmission units.
However, Hecker teaches a plurality of ECUs, wherein the ECUs have the same components and perform similar functions (A second electronic backup control unit is provided, which, in the event of a fault or failure of the electronic main control unit and the first electronic backup control unit, receives the environment data from the sensor device and, depending on the environment data, inputs (electrical) adjusting commands into the at least one device or into the at least one actuator, which device or actuator is used in the at least partially autonomous operation of the motor vehicle. See at least ¶ 17, FIG. 1.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Otsuka ‘694 and Otsuka ‘689 and include the feature of a plurality of ECUs, wherein the ECUs have the same components and perform similar functions, as taught by Hecker, because implementing this feature would aid for redundancy purposes in the event of a failure of at least one of the ECUs of the plurality of ECUs. One of ordinary skill in the art before the effective filing date of the claimed invention may have been motivated to establish a first recognition unit, first extraction unit, first transmission unit, and first diagnosis unit in a first ECU and establish equivalents in a second ECU as to provide redundancy in the case of a failure. This would have been a relatively simple task for one of ordinary skill in the art as the extraction unit, transmission unit, and the diagnosis unit are merely functional units of a processor; creating a plurality of these units would simply be a matter of, for example, copying software code. Accordingly, the implementation of this feature enhances the reliability of an abnormality diagnosis  system. 

As to claim 4, Otsuka ‘694 fails to explicitly disclose wherein the extraction unit specifies a position of a part of the risk map that satisfies a predetermined 
However, Otsuka ‘689 teaches wherein the extraction unit specifies a position of a part of the risk map that satisfies a predetermined condition, and extracts a partial risk map including the specified position and the risk level at the specified position (A failure occurrence range, illustrated in FIGS. 11–18D and specifically in FIGS. 12A–D, is a set of constituent coordinates of an outside-world recognition map, illustrated in FIG. 10, which is associated with a certain level of risk (e.g., the possibility of collision). For example, “It is possible to generate an orbit [i.e., a trajectory] corresponding to the failure occurrence range, avoid the risk existing in the failure occurrence range, and perform safe operation within a[n] identifiable range.” See at least ¶ 52. As a matter of fact, FIG. 12B showcases a position of a part of the risk map—i.e., the action prediction in failure area—which satisfies a predetermined condition and has an associated risk level—e.g., the relatively high or low risk of collision with a vehicle). 
Otsuka ‘694 discloses a plurality of risk info generation units and a diagnosis unit corresponding to at least one or more risk info generation units of the plurality of risk info generation units. Otsuka ‘689 teaches an extraction unit for extracting partial risk map data which specifies a position of a part of the risk map that satisfies a predetermined condition and extracts a partial risk map including the specified position and the risk level at the specified position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Otsuka ‘694 and include the feature of wherein the extraction unit specifies a position of a part of the risk map that satisfies a predetermined condition, and extracts a partial risk map including the specified position and the risk level at the specified position, as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571)272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 

/M.C.G./Examiner, Art Unit 3668                
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668